DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7, line 11 recites “recoding information” but should recite “recording information,” the same objection made for claim 18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (“Wang”) (US 20200329352 A1).

Regarding claim 1, Wang teaches:
A receiving method operable by a receive end [¶0128-129 receiving end in V2X network Figure 1 ¶0075-76 sidelink], comprising: 
[¶0122-130, parameter being timer and sequence number information maintained at the entity thus “obtained” as it is used in detecting duplicate packets]; 
and performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter [¶0128-130, duplication detection based on timer and information of SN currently recorded by PDCP entities, discards already recorded packets with SN].

Regarding claim 2, Wang teaches:
The receiving method according to claim 1, wherein the duplication detection parameter comprises at least one of the following parameters: a timer duration parameter, a receive window length parameter, and a sequence number length parameter [¶0128-130 timer duration, sequence number length parameter e.g. only one of a sequence number is to be counted at PDCP entity given a sequence number length e.g. 5 sequence numbers in the example].

Regarding claim 3, Wang teaches:
The receiving method according to claim 1, wherein the obtaining a duplication detection parameter specifically comprises: obtaining the duplication detection parameter based on protocol convention [¶0128-130, duplicated packet SNs are not sent from RLC to PDCP is the duplication detection parameter and is considered protocol convention]; 
or obtaining, by using a first correspondence between a service attribute parameter and the duplication detection parameter, a duplication detection parameter corresponding to a service attribute of a target service, wherein the target service is a service carried by the received sidelink PDCP PDU; 
or obtaining, by using a second correspondence between a logical channel parameter and the duplication detection parameter, a duplication detection parameter corresponding to a logical channel parameter of a target logical channel, wherein the target logical channel is a logical channel for transmitting the received sidelink PDCP PDU; 
or obtaining the duplication detection parameter carried in a message sent by a transmit end.

Claim 4-6, Examiner notes that these do not have patentable weight as these claims are based on limitations in claim 3 that are not supported by the prior art because they are included in alternative embodiments. In claim 3, the options pertaining to “the service attribute parameter,” “the first correspondence,” and “the obtaining the duplication detection parameter carried in a message” are each part of options in claim 3 not supported as the prior art supports the first option “Based on a protocol convention,” and the other options are separated by “or” thus only one option requires support.

Regarding claim 7, Wang teaches:
The receiving method according to claim 2, wherein the duplication detection parameter comprises a sequence number length parameter [¶0128-130 sequence length parameter i.e. parameter being that of a series of packets with SN in a range, only submit packets if their SN does not match one already received at PDCP]: and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when SN recording information maintained by the receive end comprises a first SN of the received sidelink PDCP PDU, discarding the received sidelink PDCP PDU [¶0128-130 discard packet with a first SN if first SN already recorded at PDCP layer, Examiner noting all other options in this claim do not require support as they are indicated in the exclusive using “or”]; or otherwise, delivering a PDCP service data unit SDU corresponding to the received sidelink PDCP PDU to an upper-layer entity, and adding the first SN to the SN recording information [¶0128-130 SN numbers not already recorded are submitted to the PDCP entity for recording]; 
or the duplication detection parameter comprises a sequence number length parameter; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the second SN is a minimum value of an SN of a PDCP PDU that is not received before the 

Regarding claim 12, Wang teaches:
A communications device, comprising: comprising a processor, a memory, and a program that is stored in the memory and can run on the processor, wherein the processor executes the program to: [¶0128-129 receiving end in V2X network Figure 1-2, ¶0026, and ¶0075-76 sidelink] 
obtain a duplication detection parameter [¶0122-130, parameter being timer and sequence number information maintained at the entity thus “obtained” as it is used in packet duplication detection]; 
and perform duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter [¶0128-130, duplication detection based on timer and information of SN currently recorded by PDCP entities, discards already recorded packets with SN].

Regarding claim 13, Wang teaches:
The communications device according to claim 12, wherein the duplication detection parameter comprises at least one of the following parameters: a timer duration parameter, a receive window length parameter, and a sequence number length parameter [¶0128-130 timer duration, sequence number length parameter e.g. only one of a sequence number is to be counted at PDCP entity].

Regarding claim 14, Wang teaches:
The communications device according to claim 12, wherein the processor executes the program to: obtain the duplication detection parameter based on protocol convention [¶0128-130, duplicated packet SNs are not sent from RLC to PDCP considered protocol convention]; 
or obtain, by using a first correspondence between a service attribute parameter and the duplication detection parameter, a duplication detection parameter corresponding to a service attribute of a target service, wherein the target service is a service carried by the received sidelink PDCP PDU; 
or obtain, by using a second correspondence between a logical channel parameter and the duplication detection parameter, a duplication detection parameter corresponding to a logical channel 
or obtain the duplication detection parameter carried in a message sent by a transmit end.

Claim 15-17, Examiner notes that these do not have patentable weight as these claims are based on limitations in claim 14 that are not supported by the prior art because they are included in alternative embodiments. In claim 14, the options pertaining to “the service attribute parameter,” “the first correspondence,” and “the obtaining the duplication detection parameter carried in a message” are each part of options in claim 14 not supported as the prior art supports the first option “Based on a protocol convention,” and the other options are separated by “or” thus only one option requires support.

Regarding claim 18, Wang teaches The communications device according to claim 14, wherein the duplication detection parameter comprises a sequence number length parameter [¶0128-130 sequence length parameter i.e. parameter being that of a series of packets with SN in a range, only submit packets if their SN does not match one already received at PDCP]: and the processor executes the program to: when SN recording information maintained by the receive end comprises a first SN of the received sidelink PDCP PDU, discarding the received sidelink PDCP PDU [¶0128-130 discard packet with a first SN if first SN already recorded at PDCP layer, Examiner noting all other options in this claim do not require support as they are indicated in the exclusive using “or”]; or otherwise, deliver PDCP service data unit SDU corresponding to the received sidelink PDCP PDU to an upper-layer entity, and adding the first SN to the SN recoding information [¶0128-130 SN numbers not already recorded are submitted to the PDCP entity for recording];  
or the duplication detection parameter comprises a sequence number length parameter; and the processor executes the program to:: when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN, discarding the received sidelink PDCP PDU; or otherwise, buffer the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the second SN is a minimum value of an SN of a PDCP PDU that is not received before the PDCP PDU is received, and the 
or the duplication detection parameter comprises a sequence number length parameter and a timer duration parameter of a duplication detection timer corresponding to an SN; and the processor executes the program to: when a duplication detection timer corresponding to the first SN is in a valid state, discard the received sidelink PDCP PDU; or otherwise, buffering the PDU SDU corresponding to the received sidelink PDCP PDU, and start the duplication detection timer corresponding to the first SN; 
or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a first receive window; and the processor executes the program to: when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN and is greater than or equal to a difference between the third SN and a first receive window size, discard the received sidelink PDCP PDU; or otherwise, buffer the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received, and the third SN is a sum of 1 and a maximum value of an SN of a PDCP PDU that has been received before the PDCP PDU is received; 
or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a second receive window; and the processor executes the program to: when the first SN is greater than or equal to the second SN and is less than a sum of the second SN and a second receive window size, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN, or when the first SN is greater than or equal to a sum of the second SN and a second receive window size, discard the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU.

Claim(s) 8-11, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (“Wang”) (US 20190215685 A1).

Regarding claim 8, Wang teaches:
A sending method operable by a transmit end, comprising: sending, to a receive end, information used by the receive end to obtain a duplication detection parameter [¶0100-103, Tx UE 910 sends data duplication configuration via broadcast to Rx UE, Rx UE using the information in the received message in ¶0103 for “setup/release/update the PC5 RB, logical channel, RLC entity and PDCP entity for data duplication/data split purposes when necessary” which involves configuring PDCP entity, PDCP configuration including “obtaining” or configuring the PDCP parameters from ¶0097-99, specifically the timer and SN length parameters as the claim does not specify how the parameter is “obtained” or what this specifically means], wherein the duplication detection parameter is used by the receive end to perform duplication detection on a received sidelink PDCP PDU [¶0097-103, RX UE uses PC5 configuration including duplication detection parameters to configure its components when determining data duplication is being performed on a logical channel, thus used to perform duplication detection on a received sidelink PDCP PDU, see ¶0040-44 where the RX UE when configured is able to detect duplicate packets thus the above parameters are for detecting duplicate packets].

Regarding claim 9, Wang teaches:
The sending method according to claim 8, wherein the duplication detection parameter comprises at least one of the following parameters: a timer duration parameter, a receive window length parameter, and a sequence number length parameter [¶0097-99 PDCP configuration includes sequence length parameter].

Regarding claim 10, Wang teaches:
The sending method according to claim 8, wherein the information carries the duplication detection parameter, or a first correspondence between a service attribute parameter and the duplication detection parameter, or a second correspondence between a logical channel parameter and the duplication detection parameter [¶0101-102, TX UE sends information including LCID, RB ID, and that data duplication is activated for these, considered a “correspondence” between logical channel parameter and duplication detection parameter, the correspondence comprising the indication of the logical channel ID where duplication occurs, allowing the receiving UE to match this LCH to and apply data duplication detection parameters configured by BS as in ¶0097-99].

Regarding claim 11, Wang teaches:
The sending method according to claim 10, wherein the service attribute parameter comprises at least one of the following parameters: a ProSe per-packet priority PPPP parameter, a ProSe per-packet reliability PPPR parameter, and a sidelink radio bearer SLRB identifier parameter; and the logical channel parameter is a logical channel priority parameter [¶097-103, correspondence sent by TX UE includes LCID and that duplication is activated for this LCID, and thus by sending correspondence between LCID, also sending correspondence with logical channel priority as specific LCH includes a priority as in ¶0097 thus identifying the LCH identifies a priority as well].

Regarding claim 19, Wang teaches:
A communications device, comprising a processor, a memory, and a program that is stored in the memory and can run on the processor, wherein when the program is executed by the processor, steps of the receiving method according to claim 8 are implemented [¶0049-54, Figure 3].

Regarding claim 20, Wang teaches:
The communications device according to claim 19, wherein the duplication detection parameter comprises at least one of the following parameters: a timer duration parameter, a receive window length parameter, and a sequence number length parameter [¶0097-99 PDCP configuration includes sequence number length parameter].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130242859 A1- Figure 4 as cited in Applicant’s IDS. Examiner noting that for claims 8-9, 12-18, the . 
US 20200275303 A1 - ¶0135, Figure 21, ¶0171-184

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478